DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claim(s) 1-20 as filed 08/29/2019 is/are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with JAMES FARMER on 6/11/2021.
The application has been amended as follows: 
----
3 (Currently Amended). The filtration system of claim 2, wherein the characteristic coarse mesh size is 
4 (Currently Amended). The filtration system of claim 3, wherein the characteristic fine mesh size is 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With respect to the claims, the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claims.

    PNG
    media_image1.png
    433
    710
    media_image1.png
    Greyscale


In the present case, the following features of claim 1 are known in combination from  (US 20180345172 A1) Leque (paragraph [0013] - paragraph [0021]; figures 2-3) and belong in the preamble of such a claim: A filtration system 100, comprising: a chamber 102, a first bypass valve 128, a fine mesh filter 114 disposed within the chamber 102 and defining a first volume 112, the first volume 112 in fluid communication with a main exit conduit 110 (although through the fine mesh filter 114 and the coarse mesh filter 120, the first volume 112 is in fluid communication with a main exit conduit 110); and a coarse mesh filter 120 disposed within the chamber 102 and at least partially surrounding the fine mesh filter 114, the coarse mesh filter 120 and the fine mesh filter 114 defining a second volume 121, the second volume 121 in fluid communication with a first bypass valve 128, the coarse mesh filter 120 and the chamber 102 defining a third volume (see figure below annotated by the examiner). The reference fails to provide the filtration system comprising a second bypass valve and the third volume in fluid communication with a second bypass valve. The same applies, to independent method claim 14 which is distinguished from Leque in the method step of: bypassing the flow of lubricant from passing through the coarse mesh filter upon a coarse filter pressure within a third volume defined by the chamber and the coarse mesh filter reaching a coarse filter bypass threshold pressure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/
Primary Examiner, Art Unit 1777